Title: From John Adams to Timothy Pickering, 2 July 1799
From: Adams, John
To: Pickering, Timothy


119
Sir
Quincy July 2d 1799

I thank you for the favor of your letter of 24 June, & the copies inclosed of dispatches from Stevens & Maitland, which I suppose it is unnecessary for me to return. The necessary alterations in the proclamation will of course be made by you, with the advice of the heads of department. Harmony with the English in all this business of St. Domingo, is the thing I have most at heart. The result of the whole is in my mind problematical & precarious. Toussaint has evidently puzzled himself—the French government, the English cabinet, and the administration of the United States. All the rest of the world knows as little what to do with him, as he knows what to do with himself. His example may be folowed by all the islands, French, English, Dutch & Spanish; & all will be one day played off against the United States, by European powers. I think we have committed one great mistake in exchanging prisoners with Guadaloupe. We have lent a thousand men to that island some of whom have been taken three times by our cruizers. We should soon exhaust the islands of seamen, if we brought all to America.
